     Case 2:19-cv-00767-ECM-SMD Document 19 Filed 03/06/20 Page 1 of 1




                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF ALABAMA
                            NORTHERN DIVISION

DAVITA M. KEY,                        )
                                      )
      Plaintiff,                      )
                                      )
v.                                    ) Case No. 2:19-cv-767-ECM-SMD
                                      )
HYUNDAI MOTOR                         )
MANUFACTURING, ALABAMA,               )
LLC, et al.,                          )
                                      )
      Defendants.                     )

                                    ORDER

      Upon consideration of Defendants HMMA’s and HEA’s Motion to Extend

Time to Reply to Respond to Plaintiff’s Responses to Their Respective Motions to

Dismiss (Doc. 18), it is

      ORDERED that the Motion (Doc. 18) is GRANTED. Defendants may file

replies to Plaintiff’s response(s) to Defendants’ Motions to Dismiss on or before

April 6, 2020.

      DONE this 6th day of March, 2020.


                               /s/ Stephen M. Doyle
                               UNITED STATES MAGISTRATE JUDGE
